Case 1:19-cv-00310-WES-LDA Document 6 Filed 06/12/19 Page 1 of 4 PagelD #: 470

UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

GARY WALKER,
Plaintiff,
V. CIVIL ACTION NO. 1:19-CV-00310

BANK OF NEW YORK MELLON AS
TRUSTEE FOR THE
CERTIFICATEHOLDERS OF THE

_CWALT, INC. ALTERNATIVE LOAN
TRUST 2006-CB39, MORTGAGE
PASS-THROUGH CERTIFICATES
SERIES 2006-CB39; NEWREZ, LLC
DBA SHELLPOINT MORTGAGE
SERVICING,

Defendants.

 

DEFENDANTS' CERTIFICATE OF INTERESTED PERSONS

The Bank of New York Mellon fka The Bank of New York, as Trustee for the
Certificateholders of the CWALT, Inc., Alternative Loan Trust 2006-39CB, Mortgage Pass
Through Certificates, Series 2006-39CB and NewRez LLC d/b/a Shellpoint Mortgage Servicing
provide the following certificate of interested persons pursuant to Federal Rule of Civil

Procedure 7.1:

 

DEFENDANTS' CERTIFICATE OF INTERESTED PERSONS Page I of 4
Civil Action No. 1:19-cv-00310; Gary Walker y. Bank of New York Mellon, as Trustee, et al.

 
Case 1:19-cv-00310-WES-LDA Document 6 Filed 06/12/19 Page 2 of 4 PagelD #: 471

 

 

 

 

 

 

 

 

 

PARTIES TO SUIT
AFFILIATION OF ADDITIONAL FINANCIALLY INTERESTED
PARTY TO SUIT ENTITIES AND/OR INDIVIDUALS
Gary J. Walker Plaintiff None known.
The Bank of New York Defendant The Bank of New York Mellon is a
Mellon fka The Bank of New wholly owned subsidiary of The Bank
York, as Trustee for the of New York Mellon Corporation. The
Certificateholders of the Bank of New York Mellon
CWALT, Inc., Alternative Corporation, a Delaware corporation,
Loan Trust 2006-39CB, owns 100% of The Bank of New York
Mortgage Pass Through Mellon.
Certificates, Series 2006-39CB
DEFENDANTS' CERTIFICATE OF INTERESTED PERSONS : Page 2 of 4

Civil Action No. {:19-cv-00310; Gary Walker y. Bank of New York Mellon, as Trustee, et al.

 
Case 1:19-cv-00310-WES-LDA Document 6 Filed 06/12/19 Page 3 of 4 PagelD #: 472

 

PARTIES TO SUIT

AFFILIATION OF ADDITIONAL FINANCIALLY INTERESTED
PARTY TO SUIT ENTITIES AND/OR INDIVIDUALS

 

NewRez, LLC d/b/a Shellpoint
Mortgage Servicing is a wholly-owned
subsidiary of Shellpoint Partners LLC,
a Delaware limited liability company.

NewRez LLC d/b/a Shellpoint | Defendant
Mortgage Servicing

Shellpoint Partners LLC is a wholly-
owned subsidiary of NRM Acquisition
LLC and NRM Acquisition II LLC,
Delaware limited liability companies.

Both NRM Acquisition entities are
wholly-owned subsidiaries of New
Residential Mortgage LLC, a Delaware
limited liability company.

New Residential Mortgage LLC is a
wholly-owned subsidiary of New
Residential Investment Corporation, a
Delaware corporation.

New Residential Investment
Corporation is publicly traded on the
New York Stock Exchange under the
ticker symbol NRZ.

 

 

 

 

 

Date: June 10, 2019

 

DEFENDANTS' CERTIFICATE OF INTERESTED PERSONS Page 3 of 4
Civil Action No. 1:19-cv-00310; Gary Walker v. Bank of New York Mellon, as Trustee, et al.

 
Case 1:19-cv-00310-WES-LDA Document 6 Filed 06/12/19 Page 4 of 4 PagelD #: 473

Respectfully submitted,

/s/ Steven M. Stoehr

Steven M. Stoehr, Esq. # 9347
Harmon Law Offices, P.C.
150 California Street

Newton, MA 02458
Telephone: 617.558.0780
Facsimile: 617.243.4038
sstoehr@harmonlaw.com

ATTORNEY FOR DEFENDANTS

CERTIFICATE OF SERVICE

I hereby certify that service of the foregoing notice of removal has been made this 10"
day of June, 2019 upon the following via electronic notification procedures and first class mail,
postage prepaid:

John B. Ennis, Esq.

1200 Reservoir Avenue
Cranston, Rhode Island 02920
Counsel for Mr. Walker

/s/ Steven M. Stoehr___
Steven M. Stoehr, Esq. # 9347

 

DEFENDANTS' CERTIFICATE OF INTERESTED PERSONS Page 4 of 4
Civil Action No. 1:19-cv-00310; Gary Walker y. Bank of New York Mellon, as Trustee, et al.

 
